Third District Court of Appeal
                             State of Florida

                       Opinion filed November 1, 2017.

                             ________________

                              No. 3D16-2860
                         Lower Tribunal No. 09-6196
                            ________________

                         Alejandro A. Riocabo,
                                 Appellant,

                                     vs.

                Federal National Mortgage Association,
                                  Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

      King, Nieves & Zacks, PLLC, and Enrique Nieves, III, (West Palm Beach),
for appellant.

      Shapiro, Fishman & Gaché, LLP, and Kimberly Hopkins (Tampa) and Ileen
J. Cantor (Boca Raton), for appellee.


Before SUAREZ, LOGUE and SCALES, JJ.

                           On Confession of Error

     PER CURIAM.
      Alejandro A. Riocabo appeals from a final summary judgment of

foreclosure of his residence in favor of Federal National Mortgage Association

(“Fannie Mae”). Riocabo has raised three issues on appeal. Fannie Mae has

responded by filing a confession of error, conceding that there are disputed issues

of material fact regarding the standing of the original plaintiff, CitiMortgage, Inc.,

to bring suit. Prompted by Fannie Mae’s commendable confession of error, whose

basis we confirm by an independent review of the record, we reverse the summary

judgment of foreclosure entered below, and remand for further proceedings.

      Reversed and remanded.




                                          2